Lumpkin, P. J.
There was no error in overruling the demurrer to the equitable amendment filed by the plaintiff in execution in aid of his levy, the ground of the demurrer being that the amendment was without equity and not germane to the issue, and the contrary appearing from an inspection of the record. The charges complained of were neither erroneous nor unwarranted by the testimony. There was sufficient evidence to support the verdict, and no abuse of discretion in refusing to grant a new trial has been shown.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.